Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 1 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 2 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 3 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 4 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 5 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 6 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 7 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 8 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 9 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 10 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 11 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 12 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 13 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 14 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 15 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 16 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 17 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 18 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 19 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 20 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 21 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 22 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 23 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 24 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 25 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 26 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 27 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 28 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 29 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 30 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 31 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 32 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 33 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 34 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 35 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 36 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 37 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 38 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 39 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 40 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 41 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 42 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 43 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 44 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 45 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 46 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 47 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 48 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 49 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 50 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 51 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 52 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 53 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 54 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 55 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 56 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 57 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 58 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 59 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 60 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 61 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 62 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 63 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 64 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 65 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 66 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 67 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 68 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 69 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 70 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 71 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 72 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 73 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 74 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 75 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 76 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 77 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 78 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 79 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 80 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 81 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 82 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 83 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 84 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 85 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 86 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 87 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 88 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 89 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 90 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 91 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 92 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 93 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 94 of 97
                     Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 95 of 97




                               Statr of Conncclicul

                              Judicial Branch
MondJy,
MJy18, 2020
Docket Search
by CourtlocJtion            Infortn1tlian Is accurate as of May 16, 2020 04:50 AM

MondJy,
MJy18, 2020
Docket SeJrch                 Lat, First: HURDLE MARCUS                                                                                                      Reprtstnlld By: '32"°8 JR HARDY
by Defend2nt                                                                                                                                                 Timu on the Docket 27

Pending CJses
Se:irch by Defend;:mt                                                          A22M-MV18-80585M-S                                                       ArrestingAgancy:                               LOCAL POLICE WEST HAVEN
                                                                               A22M-CR18-00!J7218-S
Pendinn C.Jses                                                                                                                                           Arresr:Dlta:                                  10J2412018
SeJrch by DocketN1,rnber                                                                                                                                                                               SO (This we oo�)
                                                                               MDfordGA22                                                                Bond Amount:
                                                                                                                                                         Bondlypa:                                     ProlnlelaAppear
Convictions SeJrch
by DefendJnl                                                                   SubstftutedCharges                                                                                                      (Released From Custody)
                                                                                                                                                                                               &Wzo io:00 ,ii
Convictions SeJrch
by Docket Number

Attorne1-':'Firm CJseList                                ENGAGING POLICE IN PURSUIT                                                                                                                     811612018                N�Gulty
                                                         RECKLESS DRIVING                                                                                                                               811�18                   �Guity
 ttorneyiFirn1 Look-up
Numbers                                                  RECKLESS ENDANGERMENT 1STDEG                                                                        A          Mlsdtmeanor                     8/16/2018
                                                         INTERFERE WITH OFFCRIRESISTING                                                                      A          Misdemeanor                     8/16/2018
GA Ccurt Phone
Numbers
                            Register with Connedicut statewide Automated Vjclim Jofo1JT1atim and Notification (CT SAVIN)
  D Court Phone             CT SAVIN II a frae, confidential servlct that !#JeS crimtvk:tma and membeB of the communlly lnfalffllllon about an affendlr's court can.
f�umbers



                            �ICaselook-uplCourtslDlredoriesJEliK:atlonalResource;[E-Servk:eslFAO'slJll'Ol'lrionnallonlMelial�l�l�IHome

                                                                         Common Legal Terms I Crdm!b I SkMml�
                                                                              Copyri!ldC202U, Slate afConnecticul.Juddal Branch
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 96 of 97
Case 3:20-cv-00605-KAD Document 38 Filed 05/20/20 Page 97 of 97
